UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 August 20, Date of Report (Date of earliest event reported) BALLANTYNE STRONG,INC. (Exact name of registrant as specified in its charter) Delaware 1-13906 47-0587703 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File No.) Identification Number) 13arkway, Suite 400 Omaha, Nebraska 68 (Address of principal executive offices) (Zip Code) (402) 453-4444 (Registrant’s telephone number including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Form8-K Item Other Events On August 20, 2015, Ballantyne Strong,Inc. (the “Company”) issued a press release announcing that its Board of Directors authorized the Company to repurchase up to 700,000 shares of its outstanding common stock pursuant to a plan adopted under Rule 10b5-1 of the Securities Exchange Act of 1934. The press release is furnished with this Form8-K as Exhibit99.1. Item 9.01 Financial Statements and Exhibits (d)Exhibits. 99.1 Press Release dated August 20, 2015, issued by the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALLANTYNE STRONG,INC. Date: August 20, 2015 By: /s/ Nathan D. Legband Nathan D. Legband Senior Vice President, Chief Financial Officer, and Treasurer EXHIBITINDEX Exhibit No. Description Press Release of Ballantyne Strong, Inc., dated August 20, 2015, announcing the Company’s plan to repurchase outstanding common shares.
